DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-12, & 15-20 of U.S. Application No. 16/017058 filed on 08/12/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed08/12/2021. Claims 1, 7, 9-10, 18 & 20 are presently amended and Claims 2-3, & 13-14 are cancelled. Claims 1, 4-12, & 15-20 are presently pending and are presented for examination.

Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): Applicant does not provide a separate argument for the 112f interpretation. In response to an office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). MPEP 2181(I). With respect to prong 1 of the 112(f) analysis, the standard for determining whether the claim recites sufficient structure is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. For a term to be considered a substitute for "means," and lack sufficient 
Based on the above analysis, the term does not recite sufficient structure to avoid interpretation under 112(f). The claim interpretation of claims 1, 3, 7, 10, 13, & 15 under 35 USC § 112(f) is maintained.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made US 2013/0197767A1 (“Lenz”), in view of US 2019/0350124A1 (“Pitt”), in view of US 2013/0000535A1 ("Martin"), further in view of US 2012/0016517A1 (“Holland”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sensing assembly that identifies characteristics...”
“a distribution assembly that distributes material...”
“a harvesting assembly that harvests crops...”
“a sensing assembly that monitors harvested crops...”
“a cover crop distribution assembly that selectively distributes cover crop seed...”
 in claims 1, 3, 7, 10, 13, & 15.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least para. [0012]: The sensing assembly comprises a mass flow sensor that identifies a current yield value during the harvesting operation. para. [0007]: The distribution assembly is a planter and the material is a cover crop seed, wherein the distribution assembly varies the density of cover crop seed distributed on the underlying soil based on the characteristics identified by the sensing assembly. para. [0023]: The harvesting assembly 202 may be substantially the same as the combine 10 described above with reference to Fig. 1.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197767A1 (“Lenz”), in view of US 2019/0350124A1 (“Pitt”), further in view of US 2013/0000535A1 ("Martin").
As per claim 1 Lenz discloses
A work machine, comprising: 
a sensing assembly that actively identifies characteristics of harvested crop and identifies characteristics of an underlying soil during a harvesting operation (see at least Lenz, para. [0018]: Such a soil properties sensor may for example detect the towing force of a Soil working implement. The control device controls the actuator (in addition to the control as a function of the respective topographical Zone) on the basis of the signals of the Soil properties sensor. It is also possible for a crop properties sensor to detect any desired properties, for example crop density, height, color, reflective properties in the infrared range, of the crops on the field, the signals of which crop properties sensor (in addition to the control as a function of the respective topographical Zone) can be used by the control device for the control of the actuator.), 
the sensing assembly located on the work machine wherein the sensing assembly identifies the characteristics of the harvested crop and of the underlying soil at substantially the same time as the harvesting operation (see at least Lenz, para. [0012]: In this way, it is accordingly determined by sensors what absolute or relative height of the field the agricultural machine is presently situated at. Since, from experience, the soil and the crops growing thereon also have different properties at different heights of the field, the field is divided into topographical height Zones. The activation of the actuator for the control of at least one working parameter of the agricultural machine then takes place on the basis of the respectively determined topographical Zone of the field, which is a height Zone. para. [0018]: Such a soil properties sensor may for example detect the towing force of a Soil working implement. The control device controls the actuator (in addition to the control as a function of the respective topographical Zone) on the basis of the signals of the Soil properties sensor. It is also possible for a crop properties sensor to detect any desired properties, for example crop density, height, color, reflective properties in the infrared range, of the crops on the field, the signals of which crop properties sensor (in addition to the control as a function of the respective topographical Zone) can be used by the control device for the control of the actuator. & para. [0034]: Accordingly, the combination cultivator 10 is a combination of firstly a sowing machine with the seed container 22 and the Sowing devices 24 and secondly a soil working implement with the soil working tool 42, the comb 66 and the soil roller 50.); 
a distribution assembly that distributes a material to the underlying soil (see at least Lenz, para. [0021]: The invention may also be utilized on a spreading machine for discharging materials such as seeds, fertilizer, herbicides or pesticides, in particular in the form of a sowing machine, agricultural sprayer or dung or fertilizer spreader, wherein the actuator controls the discharge quantity per unit area. In the case of a Sowing machine, the actuator can set the Sowing depth and/or the distances between the seeds in the forward direction and/or in the sideward direction. & para. [0034]: Accordingly, the combination cultivator 10 is a combination of firstly a sowing machine with the seed container 22 and the Sowing devices 24 and secondly a soil working implement with the soil working tool 42, the comb 66 and the soil roller 50.); and
a harvesting assembly that executes a harvesting operation (see at least Lenz, para. [0022]: Finally, the agricultural machine may be a combine harvester, and the actuator may control the cut height and/or the reel height of a front-mounted harvesting attachment and/ or the rotational speed of a cleaning fan and/or the opening size of a cleaning screen and/or the advancing speed of the combine harvester.), 
wherein the material includes at least one of a seed, a fertilizer, or a weed killer (see at least Lenz, para. [0034]: Accordingly, the combination cultivator 10 is a combination of firstly a sowing machine with the seed container 22 and the Sowing devices 24 and secondly a soil working implement with the soil working tool 42, the comb 66 and the soil roller 50.);
wherein, the sensing assembly identifies the characteristics of the underlying soil and identifies a current yield amount of harvested crop during the harvesting operation (see at least Lenz, para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).);
the distribution assembly distributes the material based on the characteristics of the harvested crop and the characteristics of the underlying soil and at a distribution rate based on the current yield amount as the work machine moves along the underlying soil during the harvesting operation (see at least Lenz, para. [0040]: During field working, the operator at his operator's position specifies, by means of the operator input device 68 (or other suitable input means), settings for the pressure in the actuator 46, which determines the ground pressure or the working depth of the soil working tool 42, for the pressure of the actuator 52, which determines the ground pressure of the soil roller 50, for the pressure or the position of the actuator 34, which determines the sowing depth of the Sowing devices 24, for the advancing speed of the tractor 18, which is controlled by means of the actuator 84, and by means of the density of the discharged seed, which is controlled by means of the actuator 86.  & para. [0045]: between is presently being worked upon), are taken into account. For example, the distance between the seeds may be selected, by means of the actuator 86, to be greater in dry elevated areas than in moist sunken areas. By means of another actuator (not shown), it would also be possible for individual Sowing units 24 to be deactivated and activated in order to vary the row spacing transversely with respect to the forward direction. The forward speed may be selected to be greater on the elevated areas than in the sunken areas, in which, again, more intensive Soil working than in the elevated areas may take place. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).).
However Lenz does not explicitly disclose
wherein the harvesting operation is executed at substantially the same time as the distribution assembly distributes material on the underlying soil,
wherein the material includes both the seed and one of the fertilizer or weed killer.
Pitt teaches
wherein the harvesting operation is executed at substantially the same time as the distribution assembly distributes material on the underlying soil (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the material includes both the seed and one of the fertilizer or weed killer of Anderson in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).
Martin teaches 
wherein the material includes both the seed and one of the fertilizer or weed killer (see at least Martin, para. [0023]: The cover crops shown in FIG. 1, are typically planted after the primary crop has been harvested, such as corn, in order to reduce compaction of the soil. The type of field preparation shown in FIG. 1 occurring simultaneously with crushing of the residual plant matter 30 or cover crop is planting of a primary crop, such as corn. However, the agricultural device of the present disclosure is not limited to planting, and may include spreading fertilizer or other type of field preparation associated with "no-till" or other types of reduced tillage techniques, such as strip-tilling, if desired. & para. [0025]: Further, crimping device 35, when adjusted properly, the capability of which adjustment will be discussed in further detail below, the crushed residual plant matter 30 provides numerous benefits. First, the crushed residual plant matter 30 is effectively terminated or destroyed and remains in contact or in close proximity with the surface of the soil, returning nutrients to the soil, such as nitrogen, and thereby reducing the amount of fertilizer that must be subsequently applied to grow the primary crop.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the material includes both the seed and one of the fertilizer or weed killer of Martin in order to reduce compaction of the soil (see at least Martin, para. [0023]).

As per claim 4 Lenz discloses
further wherein the distribution assembly is a planter and the seed is a seed, wherein the distribution assembly varies a density of the seed distributed on the underlying soil based on the characteristics identified by the sensing assembly (see at least Lenz, para. [0040]: During field working, the operator at his operator's position specifies, by means of the operator input device 68 (or other suitable input means), settings for the pressure in the actuator 46, which determines the ground pressure or the working depth of the soil working tool 42, for the pressure of the actuator 52, which determines the ground pressure of the soil roller 50, for the pressure or the position of the actuator 34, which determines the sowing depth of the Sowing devices 24, for the advancing speed of the tractor 18, which is controlled by means of the actuator 84, and by means of the density of the discharged seed, which is controlled by means of the actuator 86.  & para. [0045]: tween is presently being worked upon), are taken into account. For example, the distance between the seeds may be selected, by means of the actuator 86, to be greater in dry elevated areas than in moist sunken areas. By means of another actuator (not shown), it would also be possible for individual Sowing units 24 to be deactivated and activated in order to vary the row spacing transversely with respect to the forward direction. The forward speed may be selected to be greater on the elevated areas than in the sunken areas, in which, again, more intensive Soil working than in the elevated areas may take place. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).).
However Lenz does not explicitly disclose
the seed is a cover crop seed.
Pitt teaches
the seed is a cover crop seed (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the material includes both the seed and one of the fertilizer or weed killer of Anderson in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

As per claim 7 Lenz does not explicitly disclose
further wherein the distribution assembly distributes the seed which comprises a plurality of cover crop varieties and the material distributed by the distribution assembly is at least one of the cover crop varieties.
Pitt teaches
further wherein the distribution assembly distributes the seed which comprises a plurality of cover crop varieties and the material distributed by the distribution assembly is at least one of the cover crop varieties (see at least Pitt, para. [0011]: one or more sets of seed dispensers operably configured for planting cover crop, at least one first set of seed dispensers operably attached to the header, (f) a planting position for the first set of soil openers on the header, wherein the planting position corresponding with a harvesting position of the header, (g) a second set of soil openers and second set of seed dispensers operably attached on an underside of the combine frame between the front and rear axle, (h) a second set of soil openers and second set of seed dispensers operably attached on an underside of the combine frame behind the rear axle, (i) a seed reservoir operably attached to the combine for housing cover crop seed for planting while harvesting, and (j) one or more actuators operably attached to at least one of the sets of soil openers for actuating the at least one set of soil openers between a transport position and a planting position. para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the material includes both the seed and one of the fertilizer or weed killer of Anderson in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

As per claim 8 Lenz discloses
further wherein the characteristics of the underlying soil are saved in a memory unit (see at least Lenz, para. [0018]: It would be conceivable for the control device to additionally be connected to a Soil properties sensor for detection of Soil properties. Such a soil properties sensor may for example detect the towing force of a Soil working implement. para. [0039]: The control device 54 and the components connected thereto, including a memory device 64, are illustrated schematically in FIG. 2.).

Claim(s) 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, in view of Martin, further in view of US 2016/0084813A1 (“Anderson”).
As per claim 5 Lenz does not explicitly disclose
further wherein the sensing assembly includes a mass flow sensor that identifies the current yield amount during the harvesting operation.
Anderson teaches
further wherein the sensing assembly includes a mass flow sensor that identifies the current yield amount during the harvesting operation (see at least Anderson, para. [0042]: In one implementation, aggregate yield sensor 28 comprises an impact plate sensor that detects impact of grain against a sensing plate or Surface so as to measure mass flow rate of aggregated harvested grain by conveyor 44.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the sensing assembly includes a mass flow sensor that identifies the current yield amount during the harvesting operation of Anderson in order to measure mass flow rate of aggregated harvested grain by conveyor (see at least Anderson, para. [0042]).

As per claim 6 Lenz does not explicitly disclose

Anderson teaches
further wherein when the current yield amount is a first value, the distribution rate is a first rate and when the current yield is a second value, the distribution rate is a second rate, the first rate being different from the second rate (see at least Anderson, para. [0136]: different conditions that may exist on a row-by-row basis. The operator may further utilize such information to correlate the yield results for individual rows during harvest to individual row settings of other operations Such as planting, tillage, fertilizer, insecticide, or herbicide application and/or the like. As a result, row-by-row settings for such other equipment operations such as planter, tillage, fertilizer, insecticide, or herbicide application may be subsequently adjusted based upon the row-by-row harvesting information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein when the current yield amount is a first value, the distribution rate is a first rate and when the current yield is a second value, the distribution rate is a second rate, the first rate being different from the second rate of Anderson in order to determine that a problem exists, to identify causes and to identify solutions prior to the next harvesting season (see at least Anderson, para. [0130]).

As per claim 9 Lenz discloses
further wherein the characteristics of the underlying soil may be any of a crop yield, or grain (see at least Lenz, para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).) 
Lenz does not explicitly disclose
further wherein the crop characteristics is one of a grain moisture or nitrogen level.
Anderson teaches
further wherein the crop characteristics is one of a grain moisture or nitrogen level (see at least Anderson, para. [0104]: In one implementation, travel time adjustments resulting from changes in pitch or roll of harvester head 516 are additionally based upon the type of crop being harvested, the cleanliness of the crop being harvested, the moisture content of the crop being harvested and the total initial aggregate yield allocations to a particular geo-referenced region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the crop characteristics is one of a grain moisture or nitrogen level of Anderson in order to determine that a problem exists, to identify causes and to identify solutions prior to the next harvesting season (see at least Anderson, para. [0130]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, in view of US 2012/0016517A1 (“Holland”), further in view of US 2016/0037713A1 (“Wendte”).
As per claim 10 Lenz discloses
A system for dispensing a crop residue during a harvesting operation, comprising: 
(see at least Lenz, para. [0022]: Finally, the agricultural machine may be a combine harvester, and the actuator may control the cut height and/or the reel height of a front-mounted harvesting attachment and/ or the rotational speed of a cleaning fan and/or the opening size of a cleaning screen and/or the advancing speed of the combine harvester. & para. [0048]: To the front end region of the combine harvester 410 there is removably connected a front-mounted harvesting attachment 418 in the form of a cutting unit in order, during harvesting, to reap harvested crops in the form of grain or other threshable cereals from the field and supply them upward and rearward through an oblique conveyer assembly 420 to an axial threshing unit 422.); 
a sensing assembly, coupled to the harvesting assembly, that monitors the harvested crop yield amount and monitors the characteristics of the underlying soil during the harvesting operation (see at least Lenz, para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).); and 
a seed distribution assembly, coupled to the harvesting assembly, that selectively distributes the seed from a planter on the underlying soil, wherein the seed is distributed from the seed distribution assembly (see at least Lenz, para. [0021]: The invention may also be utilized on a spreading machine for discharging materials such as seeds, fertilizer, herbicides or pesticides, in particular in the form of a sowing machine, agricultural sprayer or dung or fertilizer spreader, wherein the actuator controls the discharge quantity per unit area. In the case of a Sowing machine, the actuator can set the Sowing depth and/or the distances between the seeds in the forward direction and/or in the sideward direction. & para. [0034]: Accordingly, the combination cultivator 10 is a combination of firstly a sowing machine with the seed container 22 and the Sowing devices 24 and secondly a soil working implement with the soil working tool 42, the comb 66 and the soil roller 50.); 
wherein the seed distribution assembly modifies seed distribution during the harvesting operation based on feedback determined during the harvesting operation and received from the sensing assembly of both the monitored harvested crop yield amount and the monitored characteristics of the underlying soil (see at least Lenz, para. [0040]: During field working, the operator at his operator's position specifies, by means of the operator input device 68 (or other suitable input means), settings for the pressure in the actuator 46, which determines the ground pressure or the working depth of the soil working tool 42, for the pressure of the actuator 52, which determines the ground pressure of the soil roller 50, for the pressure or the position of the actuator 34, which determines the sowing depth of the Sowing devices 24, for the advancing speed of the tractor 18, which is controlled by means of the actuator 84, and by means of the density of the discharged seed, which is controlled by means of the actuator 86.  & para. [0045]: tween is presently being worked upon), are taken into account. For example, the distance between the seeds may be selected, by means of the actuator 86, to be greater in dry elevated areas than in moist sunken areas. By means of another actuator (not shown), it would also be possible for individual Sowing units 24 to be deactivated and activated in order to vary the row spacing transversely with respect to the forward direction. The forward speed may be selected to be greater on the elevated areas than in the sunken areas, in which, again, more intensive Soil working than in the elevated areas may take place. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).).
Lenz does not explicitly disclose
a cover crop seed distribution assembly;
wherein the cover crop distribution assembly has a fertilizer and the cover crop distribution assembly distributes the fertilizer on the underlying soil based on inputs from the sensing assembly; and
wherein the cover crop distribution assembly comprises a first cover crop seed variety and a second cover crop seed variety, wherein the cover crop distribution assembly selects which of the first cover crop seed variety or the second cover crop seed variety to apply to the underlying soil based on the feedback from the sensing assembly and the cover crop distribution assembly switches between the first cover crop seed variety and the second cover crop seed variety as the system traverses a field during the harvesting operation.
Pitt teaches
a cover crop seed distribution assembly (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of a cover crop seed distribution assembly of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).
Holland teaches
wherein the fertilizer distribution distributes the fertilizer on the underlying soil based on inputs from the sensing assembly  wherein the material includes both the seed and one of the fertilizer or weed killer (see at least Holland, para. [0035]: The sampled sensor data can take the form of crop, soil, topology or combinations of the aforementioned. Various sensing technologies may be utilized to gather this data in real-time such as active crop canopy sensors, conductivity sensor, electrochemical sensors, soil color sensor, or other types of sensors or combinations of sensors. It is assumed that general shape of the physical field parameter distribution (spatial variation) is similar and relative to the sampled sensor distribution, see FIG. 1. The sampled sensor distribution can be created for real-time analysis by utilizing histograms or running sums statistics. The data populations for each distribution are related approximately using each distribution's coefficient of variation. & para. [0042-0043]: The above relation can be utilized in various types of agrichemical or material application. One use might be for varying seed rate across a field based on relative organic matter distribution in a field. Another use maybe for varying herbicide application. Yet another application uses the OM term for soil fertilizer recommendations. This use is shown in the two following methods: Method 1) N application method based on applying relative to the maximum rate: & para. [0088]: For example, consider a variable rate seeding application that uses zone management practices (real-time or map based). It may be difficult for the producer to fully take advantage of the particular seed genetics if certain management practices (seed rate, planting time, optimal fertilizer quantities and type, etc.) are not implemented. In this case, the bag of seed might have a barcode or RFID tag that might contain the BMP information for the VRT system. This information can be readily scanned or entered into the VRT system to automatically configure the seeder to optimally vary planting depth, seed rate, fertilizer rates, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the material includes both the seed and one of the fertilizer or weed killer of Holland in order maximize said product's performance in a particular region (see at least Holland, para. [0088]).
Wendte teaches
further wherein the seed distribution assembly comprises a first seed variety and a second seed variety, wherein the seed distribution assembly selects which of the first seed variety or the second seed variety to apply to the underlying soil based on the feedback from the sensing assembly and the seed distribution assembly switches between the first seed variety and the second seed variety as the system traverses a field during the harvesting operation (see at least Wendte, para. [0035]: The control system 85 controls the actuators 135 to open a single one of the gates 133 and close the remaining gates 133 at any given time in a manner that allows the single primary seed conduit 103 to direct the different seed types 25 a, 25 b, 25 c, 25 d into the respective mini-hopper chambers 119a, 119b, 119c, 119d assigned for storing that particular seed type types 25 a, 25 b, 25 c, 25 d. Seed level sensors 139 are arranged in the mini-hopper chambers 119 a, 119 b, 119 c, 119 d to provide signals allowing the control system 85 to evaluate how much seed 25 of the seed types 25 a, 25b, 25c, 25d is in each of the four mini-hopper chambers 119 a, 119 b, 119 c, 119 d. In this way, the compartments 31 of the centrally located bulk fill hopper(s) 29 feed and maintain adequate fill level(s) of the seed types 25 a, 25 b, 25 c, 25 d in the mini-hopper chambers 119a, 119b, 119c, 119 d by way of the diverter system 111, as controlled by the control system 85. & para. [0040-0044]: the control system 85 is configured to control each seed meter 5 to switch, for example, absolutely instantaneously, and automatically, between planting of different types or varieties of seed 25 during a single planting pass of row-crop planting of an agricultural field with the planter 9. This may be done according to predetermined criteria, for example, based on the variety zones VZ1, VZ2, VZ3, VZ4 of the agricultural field provided by the seed type or variety prescription map PM (FIG. 8), to accommodate selectively planting the seed types 25 a, 25 b, 25 c, 25 d based at least in part by characteristics relating to the soil type(s) and management type(s) of the variety zones VZ1, VZ2, VZ3, VZ4. The seed population could also be varied within the field based on soil type, organic matter, etc. The size of the seeds can also be input into the tractor interface system 99. This information could also be made available in the database that is built from the desktop software when the prescription map PM was created.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the seed distribution assembly comprises a first seed variety and a second seed variety, wherein the seed distribution assembly selects which of the first seed variety or the second seed variety to  of Wendte in order to provide alternate delivery of different types of seed to provide a mixed distribution (see at least Wendte, para. [0003]).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, in view of Holland, in view of Wendt, further in view of Anderson.
As per claim 11 Lenz does not explicitly disclose
further wherein the sensing assembly comprises a mass flow sensor that identifies impact of non-grain plant material of the monitored harvested crop during the harvesting operation.
Anderson teaches
further wherein the sensing assembly includes a mass flow sensor that identifies the current yield amount during the harvesting operation (see at least Anderson, para. [0042]: In one implementation, aggregate yield sensor 28 comprises an impact plate sensor that detects impact of grain against a sensing plate or Surface so as to measure mass flow rate of aggregated harvested grain by conveyor 44.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the sensing assembly includes a mass flow sensor that identifies the current yield amount during the harvesting operation of Anderson in order to measure mass flow rate of aggregated harvested grain by conveyor (see at least Anderson, para. [0042]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, in view of Holland, in view of Wendte, in view of Anderson, further in view of US 2017/0016870A1 (“McPeek”). 
As per claim 12 Lenz does not explicitly disclose
further wherein when the current yield value decreases, the cover crop distribution assembly increases the cover crop seed applied to the underlying soil.
McPeek teaches
further wherein when the current yield value decreases, the distribution assembly increases the fertilizer applied to the underlying soil (see at least McPeek, para. [0084]:  the post-processing server 106 generates an updated variable rate fertilizer map based on the total yield measurements described above. For example, the post-processing server 106 may use the aggregate windrow volume and the aggregate windrow weight measurements described above to determine that a specific plant or specific region of a plant has yielded a low amount of crop. The post-processing server may be configured to determine that a yield below a predetermined threshold is classified as underperforming. The post-processing server may then update the variable rate fertilizer map to increase the amount of fertilizer applied to the underperforming plant. As the collection vehicle travels through the orchard, the variable rate fertilizer dispenser will then apply a new amount of fertilizer to the specific plant or specific region on the plant according to the updated variable rate fertilizer map.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of when the current yield value decreases, the cover crop distribution assembly increases the cover crop seed 
Pitt teaches
a cover crop seed distribution assembly (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of a cover crop seed distribution assembly of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, in view of Holland, in view of Wendte, further in view of US 2012/0245802A1 (“Schlesser”).
As per claim 15 Lenz does not explicitly disclose

Schlesser teaches
further wherein the crop residue distribution assembly records crop residue distribution data during the harvesting operation, wherein the crop residue distribution data identifies the amount of crop residue distributed on the underlying soil during the harvesting operation (see at least Schlesser, para. [0046-0047]: Intelligent control 400 is also coupled to soil sensor 408 which senses the soil surface residue. As surface residue decreases, the intelligent control 400 is configured to adjust actuator 212 to increase the amount of chopped non-grain plant material that is distributed over the ground. In this case, it is assumed that the objective is to maintain place surface plant residue above a certain threshold for conservation management compliance. The intelligent control 400 is also coupled to soil sensor 410 which senses the organic matter content of the soil. As organic matter increases, the intelligent control 400 is configured to decrease the amount of chopped non-grain plant material that is distributed over the ground. & para. [0053-0054]: For example, in a parched portion of the field the plants being harvested may be stunted and produce very little non-grain plant material for sending through chopper 118. This will not change the volume of air that is conveyed through chopper 118 and accelerator 126, but it will reduce the density of chopped non-grain plant material entrained in the air—the material flow rate of chopped non-grain plant material through conduit 125, and thus the amount of material deposited on the ground.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the crop residue distribution assembly records crop residue distribution data during the harvesting operation, wherein the crop residue distribution data identifies the amount of crop residue distributed on the underlying soil during the harvesting operation of Schlesser in order for varying the amount of chopped non-grain plant material that is distributed over the ground while the vehicle is underway (see at least Schlesser, para. [0006]).
Pitt teaches
a cover crop seed distribution assembly (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of a cover crop seed distribution assembly of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

As per claim 16 Lenz discloses
further wherein the seed distribution data includes a geographic location indicator (see at least Lenz, para. [0037]: Signals containing information regarding the respective position (including the height above sea level) of the tractor vehicle 54 are supplied to the control device 54 by a position determining system 62 with a satellite receiver antenna which is design).
Lenz does not explicitly disclose
cover crop distribution data.
Pitt teaches
further wherein the cover crop distribution data includes a geographic location indicator (see at least Pitt, para. [0057]: Display 602 is utilized to input and output several different aspects regarding the combine 12, such as GPS, how full grain bin 20 is and speed, fuel, etc. for combine 12. Control panel 604 shows several controllers which can be utilized to operate combine 12 in a native function with planting system 10 or to operate combine 12 separable from planting system 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of wherein the cover crop distribution data includes a geographic location indicator of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

As per claim 17 Lenz does not explicitly disclose
further wherein the cover crop distribution data is a crop residue prescription.
Schlesser teaches
further wherein the crop residue distribution data is a crop residue prescription (see at least Schlesser, para. [0065-0066]:  This difference is equivalent to the flow rate of crop residue passing through the crop residue outlet and being spread onto the ground. The difference provides a more accurate measure of the amount of crop residue that is deposited on the ground and in a preferred arrangement is used by the intelligent control as electronic feedback to maintain the amount of crop residue distributed upon the ground at a desired amount, e.g. the amount indicated by the prescription map data 450 for each location in the field.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the crop residue distribution data is a crop residue prescription of Schlesser in order for varying the amount of chopped non-grain plant material that is distributed over the ground while the vehicle is underway (see at least Schlesser, para. [0006]).
Lenz does not explicitly disclose
cover crop distribution data.
Pitt teaches
cover crop distribution data a cover crop seed distribution assembly (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of a cover crop seed distribution assembly of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

Claims 18-19are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, further in view of Pitt.
As per claim 18 Lenz discloses
A method for actively managing and distributing a crop residue during a harvesting operation of a work machine, comprising: 
providing a harvesting assembly (see at least Lenz, para. [0022]: Finally, the agricultural machine may be a combine harvester, and the actuator may control the cut height and/or the reel height of a front-mounted harvesting attachment and/ or the rotational speed of a cleaning fan and/or the opening size of a cleaning screen and/or the advancing speed of the combine harvester.), 
a sensing assembly located on the harvesting assembly (see at least Lenz, para. [0018]: Such a soil properties sensor may for example detect the towing force of a Soil working implement. The control device controls the actuator (in addition to the control as a function of the respective topographical Zone) on the basis of the signals of the Soil properties sensor. It is also possible for a crop properties sensor to detect any desired properties, for example crop density, height, color, reflective properties in the infrared range, of the crops on the field, the signals of which crop properties sensor (in addition to the control as a function of the respective topographical Zone) can be used by the control device for the control of the actuator. & para. [0034]: Accordingly, the combination cultivator 10 is a combination of firstly a sowing machine with the seed container 22 and the Sowing devices 24 and secondly a soil working implement with the soil working tool 42, the comb 66 and the soil roller 50.), and
a controller located on the harvesting assembly, that comprises the work machine (see at least Lenz, para. [0035]:  The tractor 18 is equipped with a control device 54 set up to charge the actuators 34,46 and 52 with, or discharge from the actuators, hydraulic fluid from a source 58 of pressurized hydraulic fluid via lines (not illustrated in the drawing) by means of a valve device 56 which preferably comprises proportional valves. ); 
harvesting crop with the harvesting assembly as the work machine travels along an underlying soil (see at least Lenz, para. [0022]: Finally, the agricultural machine may be a combine harvester, and the actuator may control the cut height and/or the reel height of a front-mounted harvesting attachment and/ or the rotational speed of a cleaning fan and/or the opening size of a cleaning screen and/or the advancing speed of the combine harvester.); 
monitoring characteristics of the harvested crop and characteristics of the underlying soil with the sensing assembly while the work machine travels along the underlying soil, with the controller communicating with the sensing assembly, to determine harvested crop characteristics and characteristics of the underlying soil (see at least Lenz, para. [0018]: Such a soil properties sensor may for example detect the towing force of a soil working implement. The control device controls the actuator (in addition to the control as a function of the respective topographical Zone) on the basis of the signals of the Soil properties sensor. It is also possible for a crop properties sensor to detect any desired properties, for example crop density, height, color, reflective properties in the infrared range, of the crops on the field, the signals of which crop properties sensor (in addition to the control as a function of the respective topographical Zone) can be used by the control device for the control of the actuator. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3)); and
manipulating the seed distribution assembly, with the controller, to distribute seed on the underlying soil while the work machine travels along the underlying soil at a density that corresponds with crop characteristics and characteristics of the underlying soil (see at least Lenz, para. [0040]: During field working, the operator at his operator's position specifies, by means of the operator input device 68 (or other suitable input means), settings for the pressure in the actuator 46, which determines the ground pressure or the working depth of the soil working tool 42, for the pressure of the actuator 52, which determines the ground pressure of the soil roller 50, for the pressure or the position of the actuator 34, which determines the sowing depth of the Sowing devices 24, for the advancing speed of the tractor 18, which is controlled by means of the actuator 84, and by means of the density of the discharged seed, which is controlled by means of the actuator 86.  & para. [0045]: between is presently being worked upon), are taken into account. For example, the distance between the seeds may be selected, by means of the actuator 86, to be greater in dry elevated areas than in moist sunken areas. By means of another actuator (not shown), it would also be possible for individual Sowing units 24 to be deactivated and activated in order to vary the row spacing transversely with respect to the forward direction. The forward speed may be selected to be greater on the elevated areas than in the sunken areas, in which, again, more intensive Soil working than in the elevated areas may take place. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).); 
wherein, the controller determines the crop characteristics throughout the harvesting operation and actively adjusts the density responsive to a change in the crop characteristics and the characteristics of the underlying soil while the work machine travels along the underlying soil (see at least Lenz, para. [0040]: During field working, the operator at his operator's position specifies, by means of the operator input device 68 (or other suitable input means), settings for the pressure in the actuator 46, which determines the ground pressure or the working depth of the soil working tool 42, for the pressure of the actuator 52, which determines the ground pressure of the soil roller 50, for the pressure or the position of the actuator 34, which determines the sowing depth of the Sowing devices 24, for the advancing speed of the tractor 18, which is controlled by means of the actuator 84, and by means of the density of the discharged seed, which is controlled by means of the actuator 86.  & para. [0045]: tween is presently being worked upon), are taken into account. For example, the distance between the seeds may be selected, by means of the actuator 86, to be greater in dry elevated areas than in moist sunken areas. By means of another actuator (not shown), it would also be possible for individual Sowing units 24 to be deactivated and activated in order to vary the row spacing transversely with respect to the forward direction. The forward speed may be selected to be greater on the elevated areas than in the sunken areas, in which, again, more intensive Soil working than in the elevated areas may take place. & para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).).
However Lenz does not explicitly disclose
manipulating the cover crop distribution assembly, with the controller, to distribute cover crop seed on the underlying soil.
Pitt teaches
manipulating the cover crop distribution assembly, with the controller, to distribute cover crop seed on the underlying soil a cover crop seed distribution assembly (see at least Pitt, para. [0052]: With reference again to FIG. 4, a combine 12 for simultaneously harvesting a cash crop and planting a cover crop is shown. The combine 12 can have a cab 19 housing one or more controls, a motor 21, and a combine frame 14 having a rear wheel 13 supported by a rear axle 15 and front wheel 18 supported front axle 17 driven by the motor 21 and controlled from the cab 19 with the one or more controls within cab 19. A header 22 can be removably attachable to the combine frame 14 and operable from the cab 19. One or more sets of soil openers 34 can be operably attached to the header 22. One or more sets of seed dispensers 43 can be operably configured for planting a cover crop where at least one set of seed dispensers 43 can be operably attached to the header 22. Further, a planting position for the soil openers 34 on the header 22 can correspond with a harvesting position of the header 22.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of manipulating the cover crop distribution assembly, with the controller, to distribute cover crop seed on the underlying soil a cover crop seed distribution assembly of Pitt in order to save time and other resources, while making the most out of the available time to be working in the field (see at least Pitt, para. [0029]).

As per claim 19 Lenz discloses
further wherein the crop characteristics monitored by the controller through the sensing assembly are any of a yield or a grain quality (see at least Lenz, para. [0050]: A crop sensor 446 which is positioned in the oblique conveyer 420 and which serves for detecting the amount of crop gathered may additionally be connected to the controller 54, and the signals of said crop sensor are also used in steps 102 and 106 (analogously to the towing force sensor 76 in the embodiment according to FIGS. 1 to 3).).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz, in view of Pitt, further in view of US 2016/0212931A1 (“Henry”).
As per claim 20 Lenz does not explicitly disclose
further wherein the crop distribution assembly has a plurality of cover crop varieties, wherein the controller selects a cover crop variety from the plurality of cover crop varieties 
Henry teaches
further wherein the crop distribution assembly has a plurality of cover crop varieties, wherein the controller selects a cover crop variety from the plurality of cover crop varieties based on the crop characteristics and the characteristics of the underlying soil before the manipulating the cover crop distribution assembly step (see at least Henry, para. [0041]: the seeding system 14 can have a controller 50 (see FIG. 8), which may be a controller that is integral with combine 100, to control seeding system 14 and to coordinate its action with the action of combine 100. Controller 50 controls the movement of the augers in seed boxes 16 based on input from metering system 20 to ensure uniform seeding. Controller 50 activates and controls the speed of fan 24 of distribution system 18 to correspond with harvesting taking place, which can be determined by other sensors, not specifically shown, on combine 100. Controller 50 instructs metering system 20 to cause seeds to enter distribution system 18 dependent upon seed type, and the ground speed combine 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenz to incorporate the teaching of the crop distribution assembly has a plurality of cover crop varieties, wherein the controller selects an ideal cover crop variety from the plurality of cover crop varieties based on the crop characteristics before the manipulating the cover crop distribution assembly step of Henry in order to improve soil fertility and quality and other seeds such as beets and grasses or combinations of the seeds can be used as fertilizer (see at least Henry, para. [0008-0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668